DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a decellularization agent."  It is not clear whether “A decellularization agent” is same or different from “a decellularization agent” recited in claim 15. 
Claim 17 recites the limitation “wherein emulsifying cells,” but “emulsifying cells” was not previously recited in claims 9 and 17. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Canney et al.,” US 2011/0251528 (hereafter Canney), and in view of “Matsuda et al.,” US 2007/0244568 (hereinafter Matsuda). 
With regard to Claim 1, Canney teaches a system for treating tissue in a patient [Abstract, lines 1-2], the system comprising:
An ultrasound source having a focal region and configured to deliver high intensity focused ultrasound energy to a target site in tissue of the patient [Paragraph 0015, "The HIFU source 102 can be an ultrasound transducer that emits high levels of ultrasound energy to a focus 120."]
A controller operably coupled to the ultrasound source, wherein the controller comprises a pulsing protocol for delivering the high intensity focused ultrasound energy with the ultrasound source to the target site [paragraph 0015, “HIFU system implement a pulsing protocol where ultrasound frequency, pulse length, duty cycle and pressure amplitudes can be adjusted to generate shock waves proximate to the focus”],
Wherein the pulsing protocol has a pulse length of 0.001-100 ms [paragraph 0020 “pulse length less than 10 ms”], and a duty cycle of less than 10% [ paragraph 0020 “a pulse repetition frequency with 1% duty cycle” and “duty cycle of less than approximately 10%”]
wherein the controller is configured to cause the ultrasound source to pulse high intensity focused ultrasound waves to lyse cells in a volume of the tissue of the subject [Paragraph 0018, "This repetitive explosive boiling activity and interaction of the ultrasound shock waves with the boiling bubbles emulsifies the tissue 108 at the target site 122 to form a liquid-filled lesion devoid of cellular structure, with little to no thermal coagulation within the treated region."].
Canney does not explicitly disclose while preserving an extracellular matrix in the volume of the tissue exposed to the high intensity focused ultrasound waves, and wherein the extracellular matrix defines a decellularized scaffold.
However, in the analogous field of endeavor in decellularization, Matsuda teaches decellularizing tissues using physical means including ultrasonication exposure and is preferably conducted to an extent such that extracellular matrices do not degrade [Paragraph 0080, survival rate of the extracellular matrix is substantially a hundred percent, Paragraph 0256, 0362, and  0366], and further teaches wherein the extracellular matrix defines a decellularized scaffold [Paragraph 0042 and 0362: scaffold for recellularization in recipient]. 
Examiner submits that one can achieve this desirable result of leaving ECM intact during ultrasonic treatment of Canney, as one can optimize its operating parameters of Canney by trials to result in such desirable condition as taught by Matsuda.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify non-invasively lysing the cells by ultrasound taught by Canney to include “while leaving the ECM intact,” as claimed, essentially to perform HIFU treatment of cells without damaging extracellular matrix of Canney, since:
decellularizing tissues without degrading ECM was well known in the art of ultrasound treatment as taught by Matsuda;
the modification would have required only a routine skill in the art to try various working parameters of performing ultrasonication of Canney, to result in no degeneration of the extracellular matrix [Paragraph 0362, Matsuda]; and
the combination would have yielded nothing more than predictable and desirable results of preserving extracellular matrix of the tissue to one of ordinary skill in the art at the time of the invention.
The motivation would have been to maintain the structure of tissue and provide an environment suitable for further cell proliferation [Paragraph 0256, Matsuda]. 
Regarding to claims 2-8, Canney and Matsuda together teach all limitations of claim 1 as discussed above.
Canney further discloses following limitations:
Of claim 2, wherein the high intensity focused ultrasound energy generates shock waves at the focal region in the tissue to induce boiling in the tissue [paragraph 0016 “a HIFU system can deliver high intensities at the focus to generate shock waves that can enhance heating of the tissue to induce rapid boiling”].
Of claim 3, wherein the high intensity focused ultrasound energy generates cavitation bubbles in the tissue at the focal region paragraph 0018 “cavitation bubbles”].
Of claim 4, wherein the high intensity focused ultrasound energy generates shock waves at the focal region in the tissue to induce boiling in the tissue [paragraph 0016 “a HIFU system can deliver high intensities at the focus to generate shock waves that can enhance heating of the tissue to induce rapid boiling”], and wherein the shock waves in the tissue are distinct from shock waves resulting from cavitation [paragraph 0022 “boiling bubbles are distinct from cavitation bubbles”].
Of claim 5, wherein the pulsing protocol of the controller has a peak positive pressure of at least 50 MPa [Paragraph 0036, "the peak positive pressure was changed from 36 MPa to 70 MPa"]. 
Of claim 6, wherein the pulsing protocol of the controller has a pulse length of at most 10 ms [paragraph 0020 “pulse length less than 10 ms”].
Of claim 7, wherein the pulsing protocol of the controller has duty cycle of at most 4% [paragraph 0020 1% duty cycle].
Of claim 8, wherein the pulsing protocol of the controller has a peak negative pressure at the focal region of -15 MPa or less [Figure 1B, paragraph 0036 peak negative pressure of between 9-12 MPa].
Regarding to claim 9, Canney teaches a method of treating a patient, the method comprising:
pulsing high intensity focused ultrasound energy from an ultrasound source toward a volume of tissue at a target site in the patient [Paragraph 0013, "a HIFU pulsing protocol can generate shock waves at a target site"], wherein the volume of the tissue comprises cells and an extracellular matrix [The examiner notes that tissue will have cells and ECM, however, Matsuda discloses cells and ECMs], and further wherein the volume of tissue is part of an in vivo tissue mass [ paragraph 0014 multi cell structures in the cell Paragraph 0017, "a patient's kidney, heart, or liver"];
non-invasively lysing the cells with the high intensity focused ultrasound energy to at least partially decellularize the volume of tissue [Paragraph 0018, "This repetitive explosive boiling activity and interaction of the ultrasound shock waves with the boiling bubbles emulsifies the tissue 108 at the target site 122 to form a liquid-filled lesion devoid of cellular structure, with little to no thermal coagulation within the treated region."] 
Canney does not explicitly disclose while leaving the extracellular matrix at least substantially intact to form a decellularized scaffold for subsequent tissue growth.
However, in the analogous field of endeavor in decellularization, Matsuda teaches decellularizing tissues with cells and ECMs using physical means including ultrasonication exposure and is preferably conducted to an extent such that extracellular matrices do not degrade [Paragraph 0080, survival rate of the extracellular matrix is substantially a hundred percent, Paragraph 0256, 0362, and  0366], and further teaches wherein the extracellular matrix forms a decellularized scaffold for subsequent tissue growth [Paragraph 0042 and 0362: scaffold for recellularization in recipient]. 
Examiner submits that one can achieve this desirable result of leaving ECM intact during ultrasonic treatment of Canney, as one can optimize its operating parameters of Canney by trials to result in such desirable condition as taught by Matsuda.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify non-invasively lysing the cells by ultrasound taught by Canney to include “while leaving the ECM intact,” as claimed, essentially to perform HIFU treatment of cells without damaging extracellular matrix of Canney, since:
decellularizing tissues without degrading ECM was well known in the art of ultrasound treatment as taught by Matsuda;
the modification would have required only a routine skill in the art to try various working parameters of performing ultrasonication of Canney, to result in no degeneration of the extracellular matrix [Paragraph 0362, Matsuda]; and
the combination would have yielded nothing more than predictable and desirable results of preserving extracellular matrix of the tissue to one of ordinary skill in the art at the time of the invention.
The motivation would have been to maintain the structure of tissue and provide an environment suitable for further cell proliferation [Paragraph 0256, Matsuda]. 
Regarding to claim 10-11, and 17-18, Canney and Matsuda together disclose all limitations of claim 9 as discussed above.
Canney further teaches following limitations:
Of claim 10, wherein pulsing high intensity focused ultrasound energy toward the volume of tissue comprises generating, from nonlinear propagation of high intensity focused ultrasound waves, shock waves in the tissue to induce boiling in the tissue [ paragraph 0025 “non linear propagation that cause the shock in the focus” paragraph 0017 “causes boiling in the tissue”].
Of claim 11, wherein pulsing high intensity focused ultrasound energy toward the volume of tissue comprises applying cavitation histotripsy to form a lesion in the volume of tissue [paragraph 0005 “Histotripsy techniques can induce cavitation by delivering pulses of high peak negative pressures” paragraph 0018 “lesion devoid of cellular structure” “cavitation bubbles”].
Of claim 17, wherein the tissue is part of an in vivo organ of a human body, and wherein emulsifying cells comprises decellularizing at least a portion of the in vivo organ [paragraph 0026 “HIFU system emulsifies tumor in the body parts”  paragraph 0014 “destroying cell structures”]

Of claim 18, wherein pulsing high intensity focused ultrasound energy further comprises applying high intensity focused ultrasound energy to the volume of tissue in accordance with a pulsing protocol having a duty cycle of less than 5% [ paragraph 0020 “1% duty cycle” and a pulse duration of at most 100 ms [paragraph 0027 “pulse length can be less than 100 ms”]
Regarding to claims 13-16, Canney and Matsuda together teach all limitations of claim 9 as discussed above.
Matsuda further teaches following limitations:
Of claim 13, wherein the tissue is part of an ex vivo organ of a human body, and wherein emulsifying cells comprises decellularizing the ex vivo organ [ paragraph 0042 immersing a tissue for decellularizing a tissue for uses a scaffold, ex vivo or in vivo].
Of claim 14, further comprising disposing cells on the decellularized scaffold to re-grow the organ [paragraph 0042 “decellularizing a tissue for use as a scaffold for cardiovascular blood vessels”, paragraph 0362 “a scaffold for recellularization in a recipient”]
Of claim 15, further comprising perfusing vessels of the tissue with a decellularization detergent to further decellularize the tissue [paragraph 0006, 0366, 0414, 0468, 0708: the tissue was immersed in a decellularized solution].
Of claim 16, wherein perfusing vessels of the tissue with a decellularization agent occurs while the high intensity focused ultrasound energy is applied to the tissue [paragraph 0366 both physical means (ultrasonication exposure) and chemical means, paragraph 0444-0445 PEG treatment is combined with ultrasonication treatment]
Claim(s) 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Canney and Matsuda as applied to claim 9 above, and further in view of “Weng et al.,” US 2009/0036774 (hereinafter Weng).
Regarding to claims 12 and 19-20, Canney and Matsuda together disclose all limitations of claim 9 as discussed above.
Canney further teaches moving a focal region of the ultrasound source across portions of the tissue while pulsing the high intensity focused ultrasound energy and lysing cells to form a lesion in the tissue [paragraph 0017, “scanning HIFU source over the treatment region using mechanical or electronic scanning”], but does not explicitly disclose that a lesion with a volume of at least 1 cm3 and pulsing the high intensity focused ultrasound energy and lysing the cells within a time period of 20 minutes or less as claimed.
However, in the analogous field of endeavor in HIFU, Weng teaches a method forming a lesion in the tissue having a volume of at least 1 cm3 [paragraph 0051 “the volume of thermal lesion was about 4.5 cm3”].
Weng further teaches a method forming a lesion in the tissue having a volume of at least 1 cm3  and treatment time was about 2 minutes [paragraph 0051 “the volume of thermal lesion was about 4.5 cm3 and the treatment time was approximately two minutes”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify moving HIFU over lesion as taught by Canney to incorporate lesion size of Weng, since volume of the lesion in 4.5 cm3 was well known in the art as taught by Weng.  One of ordinary skill in the art could have combined the elements as claimed by Canney with no change in their respective functions, utilizing its mechanical scanning method to move HIFU over large regions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to treat large tumors or to heat a large volume of tissue [paragraph 0009] and faster treatment time [paragraph 0051], and there was reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793